0%-te
                                       ELECTRONIC RECORD



COA #       09-13-00573-CR                                  OFFENSE:            Evading Arrest

STYLE:      Ramon Aguilar Jr. v. The State of Texas         PUNISHMENT:         life


                                                            COUNTY:             Montgomery


TRIAL COURT:             9th Di:strict Court                                                          MOTION
TRIAL COURTS:            13-11-•12564 CR                        FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Kelly W. Case                    DATE:
DISPOSITION:       AFFIRMED                                     JUDGE:




DATE:         12-09-15

JUSTICE:      Hollis Horton           PC       NO     S   YES

PUBLISH:      NO                      DNP:      YES


CLK RECORD:        02-03-14                               SUPP CLK RECORD:             06-13-14; 01-12-15
RPT RECORD:        02-10-14                               SUPP RPT RECORD:             12-05-14; 04-09-15
STATE BR:          07-13-15                               SUPP BR:
APP BR:            05-19-15                               PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS
                                                                                              0¥fc-/6
ELECTRONIC RECORD                                                    CCA#               PD-0046-16



   APPSLLAMTJS                   Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

         ^rotei                                                      JUDGE:

DATE:.                                                               SIGNED:                           PC:

JUDGE         J[li UMAAs^-                                           PUBLISH:                         DNP:




                   MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                    ON

JUDGE:                                                               JUDGE: